DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 3, line 1: change “The unmanned aerial vehicle according to Claim 2” to --The unmanned aerial vehicle according to Claim 1 --.  


Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art in Sumiya et al. (JP 2006027448 A) does not teach nor suggest in detail the identified “storage unit configured to store image capture failure information including the result of determination if the determination unit determines that the object is moved out of the image capturing range” and “wherein the determination unit determines whether the object is moved out of the image capturing range on a basis of the image capturing direction of the image capturing unit and the relative position detected by the detection unit,” as recited by the independent claims (In remarks filed on 04 February 2022 on page 8, line 14 through page 9, line 14). Simuya et al. is directed to a system wherein the video images are analyzed to determine whether the object is included in the video frame, and no image capture failure information is stored (claim 4; paragraphs [0013], [0036], [0038]-[0039], and [0050]-[0055]).  Furthermore, the stored video is not analyzed until the drone returns to the ground station (paragraphs [0030] and [0057]). However, Simuya et al. fails to disclose the determination unit determines whether the object is moved out of the image capturing range on a basis of the image capturing direction of the image capturing unit and the relative position detected by the detection unit.
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Furthermore, prior art, alone or in combination, fails to teach or fairly suggest the combination of elements as described below:
An unmanned aerial vehicle comprising: an image capturing unit configured to capture an image of an object; a detection unit configured to detect a relative position of the object; an angle control unit configured to control an angle of an image capturing direction of the image capturing unit on a basis of the relative position detected by the detection unit; a determination unit configured to determine whether the object is moved out of an image capturing range of the image capturing unit during an image capture operation performed by the image capturing unit; and a storage unit configured to store image capture failure information including the result of determination if the determination unit determines that the object is moved out of the image capturing range; wherein the image capture failure information is different than video data captured by the image capturing unit and indicates the object is moved out of the image capturing range; and wherein the determination unit determines whether the object is moved out of the image capturing range on a basis of the image capturing direction of the image capturing unit and the relative position detected by the detection unit (Independent claim 1; claims 3-11 depend from claim 1).
A method for inspecting an object by use of an unmanned aerial vehicle, the unmanned aerial vehicle including an imaging camera and a sensor that detects a relative position of the object, the method comprising: the step of determining whether the imaging camera captures the image of the object from the relative position of the object detected by the sensor and an angle of view of the imaging camera during image capture of the object by the imaging camera; and the step of storing image capture failure information including the result of determination if it is determined that the imaging camera does not capture the image of the object; wherein the image capture failure information is different than video data captured by the imaging camera and indicates the object is moved out of an image capturing range (Independent claim 12; claims 13-16 depend from claim 12).
A non-transitory computer readable storage medium storing program code which, when executed by a processor of an unmanned aerial vehicle that inspects an object and that includes an imaging camera and a sensor for detecting a relative position of the object, causes the processor to perform: the step of determining whether the imaging camera captures the image of the object from the relative position of the object detected by the sensor and an angle of view of the imaging camera during image capture of the object by the imaging camera; and the step of storing image capture failure information including the result of determination if it is determined that the imaging camera does not capture the image of the object; wherein the image capture failure information is different than video data captured by the imaging camera and indicates the object is moved out of an image capturing range (Independent claim 17; claims 18-20 depend from claim 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
May 7, 2022